Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments, see the reply, filed September 07, 2022, with respect to the rejection(s) of claim(s) claims 1-24 under the references applied in the previous office action have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the references applied in the instant office action.
Claim Objections
Claims 5, 6, 9 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7, 8, 11-14 and 16-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arun et al. (US 9817402).
Regarding Claim 1, Arun discloses an indexing apparatus, comprising: a fixture tool 102, movable relative to an operation cell 100; an indexing feature 112, fixed relative to the fixture tool 102; a plurality of probes 118, configured to engage the indexing feature 112; and a controller 116, in communication with the plurality of probes 118, the controller 116 is configured to locate the fixture tool 102 relative to the operation cell 100 from a plurality of probe locations of the plurality of probes 118, engaged with the indexing feature 112 (Col. 5, Line 5-10 and Line 54-Col. 6, Line 61, Figs. 1A-1F).
Regarding Claim 12, Arun discloses a manufacturing system, comprising: an automated machine, located in an operation cell 100 and configured to perform at least one manufacturing operation; a fixture tool 102, configured to support a workpiece and movable relative to the operation cell 100; an indexing feature 112, fixed relative to the fixture tool 102; a plurality of probes 118, configured to engage the indexing feature 112; and a controller 116, in communication with the plurality of probes 118 and the automated machine 108; and the controller 116 is configured to locate the fixture tool 102 relative to the operation cell 100 from a plurality of probe locations of the plurality of probes 118, engaged with the indexing feature 112; and the controller 116 is further configured to index the automated machine 108 relative to a fixture-tool location of the fixture tool 102 (Col. 4, Lines 47-58, Col. 5, Line 5-10 and Line 54-Col. 6, Line 61, Figs. 1A-1F).
Regarding Claim 2 and 13, Arun discloses the controller 116 is further configured to: determine the plurality of probe locations of the plurality of probes 118 in at least one dimension of a fixed coordinate system; determine an indexing-feature location of the indexing feature 112 in the at least one dimension of the fixed coordinate system from the plurality of probe locations of the plurality of probes 118; and determine a fixture-tool location of the fixture tool 102 in the at least one dimension of the fixed coordinate system from the indexing-feature location of the indexing feature 112 (Col. 5, Lines 10-25 and Col. 6, Lines 23-61).
Regarding Claim 3 and 14, Arun discloses the controller 116 is further configured to: register a digital model, representing the fixture tool 102 and the indexing feature 112, to the indexing-feature location of the indexing feature 112; and convert a model location of the digital model, registered to the indexing-feature location, to the fixture-tool location of the fixture tool 102 (Col. 5, Line 54-Col. 6, Line 61, Figs. 1A-1F).
Regarding Claim 4, Arun discloses the controller 116 is further configured to index an automated machine 108 relative to the fixture-tool location of the fixture tool 102 (Col. 4, Lines 47-58).
Regarding Claim 7 and 16, Arun discloses the indexing feature 112 comprises at least one surface of the fixture tool 102 (See figures 1D-1F); and each one of the plurality of probes 118 is configured to move into contact with the at least one surface (Col. 4, Lines 36-46, Fig. 1F).
Regarding Claim 8 and 17, Arun discloses the indexing feature 112 comprises an interface-index (not labeled), located on a surface of the fixture tool 102; and each one of the plurality of probes 118 comprises a contact-index 120, configured to engage the interface-index (Col. 4, Lines 36-46, Fig. 1F). The Examiner construes the interface-index to be the outer surface of the indexing feature 112 that is scanned by the probes 118.
Regarding Claim 11, Arun discloses a method of fabricating a portion 104 of an aircraft using the indexing apparatus of Claim 1 (Col. 3, Lines 54-60 and Col. 5, Line 54-Col. 6, Line 61, Figs. 1A-1F).   
Regarding Claim 18, Arun discloses a vehicle 106, configured to support the fixture tool 102 and move the fixture tool 102 relative to the operation cell 100, and the vehicle 106  comprises one of an automated guided vehicle and a cart, configured to travel along a track, running through the operation cell 100 (Col. 3, Line 61-Col. 4, Line 2 and Col. 4, Lines 36-46, Fig. 1F).
Regarding Claim 19, Arun discloses a second operation cell 100 (Col. 1, Lines 13-24); a second automated machine 108, located in the second operation cell 100 and configured to perform at least one manufacturing operation; and a second plurality of probes 118, configured to engage the indexing feature 112; and the controller 116 is in communication with the second plurality of probes 118 and the second automated machine 108; the controller 116 is configured to locate the fixture tool 102 relative to the second operation cell 100 from a second plurality of probe locations of the second plurality of probes 118, engaged with the indexing feature 112; and the controller 116 is further configured to index the second automated machine 108 relative to a second fixture-tool location of the fixture tool 102 (Col. 4, Lines 47-58, Col. 5, Line 5-10 and Line 54-Col. 6, Line 61, Figs. 1A-1F).
Regarding Claim 20, Arun discloses a method of fabricating a portion 104 of an aircraft using the manufacturing system of Claim 12 (Col. 3, Lines 54-60, Col. 4, Lines 47-58 and Col. 5, Line 54-Col. 6, Line 61, Figs. 1A-1F).
Regarding Claim 21, Arun discloses a method of manufacturing, the method comprising: moving a fixture tool 102 relative to an operation cell 100; engaging an indexing feature 112, fixed relative to the fixture tool 102, with a plurality of probes 118; locating the fixture tool 102 relative to the operation cell 100 from a plurality of probe locations of the plurality of probes 118, engaged with the indexing feature 112; and indexing an automated machine 106 relative to a fixture-tool location of the fixture tool 102 (Col. 4, Lines 47-58, Col. 5, Line 5-10 and Line 54-Col. 6, Line 61, Figs. 1A-1F).
Regarding Claim 22, Arun discloses determining the plurality of probe locations of the plurality of probes 118 in at least one dimension of a fixed coordinate system; determining an indexing-feature location of the indexing feature 112 in the at least one dimension of the fixed coordinate system from the plurality of probe locations of the plurality of probes 118; and determining the fixture-tool location of the fixture tool 102 in the at least one dimension of the fixed coordinate system from the indexing-feature location of the indexing feature 112 (Col. 5, Line 5-10 and Line 54-Col. 6, Line 61, Figs. 1A-1F).
Regarding Claim 23, Arun discloses moving the fixture tool 102 within a work envelope of the operation cell 100; and moving the plurality of probes 118 into contact with the indexing feature 112 (Col. 5, Line 5-10 and Line 54-Col. 6, Line 61, Figs. 1A-1F).
Regarding Claim 24, Arun discloses a portion 104 of an aircraft assembled according to the method of Claim 20 (Col. 3, Lines 54-60, Col. 4, Lines 47-58 and Col. 5, Line 54-Col. 6, Line 61, Figs. 1A-1F).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arun et al. (US 9817402), in view of Han et al. (CN 102749024, herein referenced by the EPO English machine translation).
Regarding Claim 10, Arun does not explicitly disclose a displacement sensor, in communication with the plurality of probes and configured to measure a displacement of each one of the plurality of probes when the plurality of probes engage the indexing feature.
Han discloses a displacement sensor, in communication with the plurality of probes and configured to measure a displacement of each one of the plurality of probes when the plurality of probes engage the indexing feature, for the benefit of improving assembly accuracy (Page 1, Par. 13, Page 2, Pars. 3, 14 and Page 3, Par. 1). It would have been obvious to one of ordinary skill in the art to modify the invention of Arun to include a displacement sensor, in communication with the plurality of probes as disclosed by Han, thus allowing measuring a displacement of each of the probes when the probes engage the indexing feature, for the benefit of improving assembly accuracy.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAYAN SALONE whose telephone number is (571)270-7739. The examiner can normally be reached M-F 9-60 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAYAN SALONE/             Primary Examiner, Art Unit 3726